   4:21-cr-03017-JMG-CRZ Doc # 14 Filed: 03/08/21 Page 1 of 3 - Page ID # 18




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:21CR3017

      vs.
                                                            ORDER
DREW BEERBOHM,

                   Defendant.


      Based on the court's observations, its inability to communicate with
Defendant, Defendant’s inability or unwillingness to communicate with his
appointed counsel, and Defendant’s prior history of mental illness and
evaluations as reflected in the pretrial services report, on the court’s own motion,

      IT IS ORDERED:

      1.     Defendant is remanded to the custody of the Attorney General of the
             United States for mental health evaluations and testing and, as
             needed, for mental health care and treatment at the Federal Medical
             Center, Springfield, Missouri, or other suitable facility, pursuant to
             the provisions of 18 U.S.C. §§ 4241 and 4247. The FMC shall
             determine whether Defendant currently has the cognitive ability,
             competence, and capacity to consult with counsel, understand the
             criminal proceedings, and participate with and assist counsel in the
             defense of this case.

      2.     The FMC shall perform all appropriate and necessary medical and
             mental health testing and procedures for completing the evaluations
             required under this order, including but not limited to any CT scans,
             MRIs, etc.

      3.     Defendant shall submit to all testing, procedures, and treatment
             ordered by the Federal Medical Center.
4:21-cr-03017-JMG-CRZ Doc # 14 Filed: 03/08/21 Page 2 of 3 - Page ID # 19




   4.    The FMC shall submit to the undersigned and all counsel of record a
         report of its evaluation and the status of Defendant’s mental state
         within 60 days of Defendant’s arrival at such facility.

   5.    If medication or treatment is necessary to maintain competency or to
         enhance Defendant’s ability to fully participate in the defense of this
         case, such care and treatment shall be offered to the defendant
         while he is at the FMC. If the defendant refuses such treatment, the
         FMC shall immediately contact the undersigned magistrate judge.
         The prescribed medication and treatment shall be described in
         FMC’s report, and explained to the transporting officers so that any
         medications are provided as prescribed during transport back to the
         District of Nebraska.

   6.    The United States Marshal shall forthwith, without delay, transport
         Defendant to the Springfield, Missouri facility, or other suitable
         facility as identified by the Attorney General of the United States, in
         accordance with this order, at no cost to Defendant. The Marshal
         shall ensure Defendant receives all currently prescribed medications
         during transport to the FMC.

   7.    The United States Marshal shall promptly advise defense counsel
         concerning which Federal Medical Center location will be evaluating,
         caring for, and treating the defendant, and upon receipt of this
         information, defense counsel shall forward all medical and mental
         health records in counsel’s possession, including but not limited to
         any records received from Pretrial Services, to that Center for its use
         in Defendant’s care and evaluation.

   8.    Upon Defendant’s release from the Federal Medical Center for
         return transport to the District of Nebraska, the Marshal shall provide
         a 30-day supply of all medications prescribed for Defendant’s care
         and treatment at that time, and shall ensure Defendant receives
         such medications in accordance with the instructions of the
         prescribing physician during transport to this District.

   9.    Except as to transportation time presumed unreasonable under 18
         U.S.C. § 3161(h)(1)(F), the time between today’s date and a judicial
         determination that the defendant is competent and capable of
         assisting in the defense of this case shall be deemed excludable in
         any computation of time under the requirements of the Speedy Trial
         Act. 18 U.S.C. § 3161(h)(1)(A) & (h)(4).
4:21-cr-03017-JMG-CRZ Doc # 14 Filed: 03/08/21 Page 3 of 3 - Page ID # 20




   10.   The clerk shall provide a copy of this order to the Marshal upon
         filing.

   11.   The clerk shall set a case management deadline of April 8, 2021 to
         check on Defendant’s transfer status and the location of the
         evaluating facility. The clerk shall place a non-public remark in the
         record when the location information is known and shall set a case
         management deadline 60 days thereafter to follow up with the
         Marshal regarding Defendant’s location and evaluation status.

   12.   If Defendant is not returning to this district within 90 days of this
         order, the clerk shall bring this case to my attention.

   March 8, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
